                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                                 CASE NO: 6:19-mj-1556

CURTIS FLEMING


                                   ORDER APPOINTING
                                FEDERAL PUBLIC DEFENDER
        Because the above named defendant has testified under oath or has otherwise satisfied this

Court that he: (1) is unable to employ counsel, and (2) does not wish to waive counsel, and because

the interests of justice so require, it is

        ORDERED that the Federal Public Defender is appointed to represent the above named

defendant in this case.        The defendant may be required to contribute to the cost of this

representation depending on circumstances to be determined at a later date.

                        DONE and ORDERED in Orlando Florida on August 1, 2019.




Copies furnished to:

United States Attorney
Federal Public Defender
District Judge
